Case 1:19-mc-22331-CMA Document 1-1 Entered on FLSD Docket 06/06/2019 Page 1of1
JS 44 (Rev, 06/17) FLSD Revised 06/01/2017 CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor su plement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose
of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.) NOTICE: Attorneys MUST Indicate All Re-filed Cases Below.

I. (a) PLAINTIFFS LLOYD'S UNDERWRITERS, et al. DEFENDANTS TD BANK, N.A.
(b) County of Residence of First Listed Plaintiff County of Residence of First Listed Defendant
(EXCEPT IN U.S. PLAINTIFF CASES) (IN U.S. PLAINTIFF CASES ONLY)
NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.
(c) Attorneys (Firm Name, Address, and Telephone Number) Attorneys (If Known)

Cristina B. Rodriguez, Esq., Stroock & Stroock & Lavan LLP
200 S. Biscayne Blvd., Ste. 3100, Miami, FL 33131

Tt Ine VFA ANNAN

(d) Check County Where Action Arose:  § MIAMI-DADE MONROE O BROWARD CO] PALMBEACH UO MARTIN O)ST.LUCIE CI INDIAN RIVER [] OKEECHOREE [HIGHLANDS

 

 

II. BASIS OF JURISDICTION (Place an "'X” in One Box Only) Ill. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X" in One Box for Plaintiff)
(For Diversity Cases Only) and One Box for Defendant)
O01 1 U.S. Government W13 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State o1 © 1 Incorporated or Principal Place O4 4
of Business In This State
OJ 2. US. Government 04 Diversity Citizen of Another State O12 00 2 Incorporated and Principal Place O5 05
Defendant (Indicate Citizenship of Parties in Item IT]) of Business In Another State
Citizen or Subject of a 03 OJ 3 Foreign Nation Oo 6
Foreign Country
IV. NATURE OF SUIT (Place an “xX” in One Box Only) Click here for: Nature of Suit Code Descriptions
CONTRACT TORTS FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES
Gd 110 Insurance PERSONAL INJURY PERSONAL INJURY [J 625 Drug Related Seizure (2422 Appeal 28 USC 158 1 375 False Claims Act
(120 Marine (310 Airplane ( 365 Personal Injury - of Property 21 USC 881 1] 423 Withdrawal 0 376 Qui Tam (31 USC
(130 Miller Act (315 Airplane Product Product Liability 0 690 Other 28 USC 157 3729 (a))
(140 Negotiable Instrument Liability 0 367 Health Care/ 1 400 State Reapportionment
(150 Recovery of Overpayment (7 320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS 0 410 Antitrust
& Enforcement of Judgment Slander Personal Injury (1 820 Copyrights (1 430 Banks and Banking
(1151 Medicare Act (D330 Federal Employers’ Product Liability (830 Patent 1 450 Commerce
(1) 152 Recovery of Defaulted Liability CD 368 Asbestos Personal oO Now Deus Applicaan 0D 460 Deportation
Student Loans (340 Marine Injury Product (840 Trademark OC 470 Racketeer Influenced and
(Excl. Veterans) (F345 Marine Product Liability LABOR SOCIAL SECURITY Corrupt Organizations
(0 153 Recovery of Overpayment Liability PERSONAL PROPERTY [] 710 Fair Labor Standards (861 HIA (1395ff) 1 480 Consumer Credit
of Veteran’s Benefits (1 350 Motor Vehicle (1 370 Other Fraud Act (1 862 Black Lung (923) 00 490 Cable/Sat TV
(D160 Stockholders” Suits (355 Motor Vehicle DO 371 Truth in Lending 1 720 Labor/Mgmt. Relations (1863 DIWC/DIWW (405(g)) [1 850 Securities/Commodities/
(1190 Other Contract Product Liability (1 380 Other Personal (1 740 Railway Labor Act (1 864 SSID Title XVI Exchange
(11195 Contract Product Liability | [1] 360 Other Personal Property Damage (1 751 Family and Medical 1865 RSI (405(g)) (J 890 Other Statutory Actions
0 196 Franchise Injury CO 385 Property Damage Leave Act 1 891 Agricultural Acts
( 362 Personal Injury - Product Liability DD 790 Other Labor Litigation (1 893 Environmental Matters
Mcd. Malpractice 1 791 Empl. Ret. Inc. OD 895 Freedom of Information
REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS Security Act FEDERAL TAX SUITS Act
() 210 Land Condemnation (0 440 Other Civil Rights Habeas Corpus: (870 Taxes (U.S. Plaintiff 0 896 Arbitration
(0 220 Foreclosure (441 Voting DD 463 Alien Detainee or Defendant) (1 899 Administrative Procedure
CO 230 Rent Lease & Ejectment [1] 442 Employment 0 eo to: ‘Vacate oO oa ye tae Party 26 Act/Review or Appeal of
C1 240 Torts to Land oO a Other: Agency Decision
[C0 245 Tort Product Liability (445 Amer. w/Disabilities - [] 530 General IMMIGRATION cy 2 Coniusnaliy oF Ome
1 290 All Other Real Property Employment (1 535 Death Penalty CJ 462 Naturalization Application
(446 Amer. w/Disabilities - [1] 540 Mandamus & Other [] 465 Other Immigration
Other 0D 550 Civil Rights Actions
0 448 Education (0) 555 Prison Condition
560 Civil Detainee —
0 Conditions of
Confinement
V. ORIGIN (Place an “X” in One Box Only) seunsieceodith CO 6 Manidistrict
Se F 5 efile sinetate ransferred from ultidistric
2} FecEnE O? poate O% ae oO + pane O > another district Litigation ae Appeal ig O18 Multidistrict Cs Remanded from
Court below) Reopened (specify) Transfer District Judge Litigation Appellate Court
from Magistrate =, Direct
Judgment File
VI. RELATED/ (Scc instructions): a) Re-filed Case DYES @NO b) Related Cases OYES wi NO
RE-FILED CASE(S) JUDGE: DOCKET NUMBER:

 

Cite the U.S. Civil Statute under which you are filing and Write a Brief Statement of Cause (Do not cite jurisdictional statutes unless diversity):
VII. CAUSE OF ACTION 28 U.S.C.§1782

LENGTH OF TRIAL via days estimated (for both sides to try entire case)
VII. REQUESTED IN o CHECK IF THIS IS A CLASS ACTION

COMPLAINT UNDER FRCP. 23 DEMAND $ CHECK YES only if demanded in complaint:

JURY DEMAND: OyYes No

ABOVE INFORMATION IS TRUE & CORRECT TO THE BEST OF MY KNO)SXLEDGE
DATE j 6. 2019 NATURE OF RNEY @F RECORD
une 0,

e

 

FOR OFFICE USE ONLY
RECEIPT # AMOUNT IFP JUDGE MAG JUDGE
